                                                                     SO ORDERED.


                                                                     Dated: September 3, 2019




                                                                     Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                     _________________________________




David A. Birdsell, Chapter 7 Trustee
216 North Center
Mesa, AZ 85201
(480) 644-1080 / (480) 644-1082 (fax)


                     IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF ARIZONA

                                     PHOENIX DIVISION



In re:                                          )   Chapter 7
                                                )
BELTRAN, ZARAHI MONDACA                         )   Case No. 17-06227-EPB
                                                )
                                                )   ORDER FOR PAYMENT OF
                                                )   UNCLAIMED FUNDS TO THE
                Debtor(s).                      )   U.S. BANKRUPTCY COURT
                                                )

         Upon application of the Trustee and good cause appearing,
         IT IS ORDERED that the Trustee pay over the amount $4,074.75 to the Clerk of the
Court to pursuant to Bankruptcy Rule 3010, and §347 of the Code.




___________________
Date                                        EDDWARD P. BALLINGER JR.
                                            UNITED STATES BANKRUPTCY JUDGE




Case 2:17-bk-06227-EPB         Doc 34 Filed 09/03/19 Entered 09/03/19 09:35:38                  Desc
                                Main Document    Page 1 of 1
